Exhibit 10(q)
 
AMENDMENT TO THE
EMERSON ELECTRIC CO. 2006 INCENTIVE SHARES PLAN
SOLELY FOR CODE SECTION 409A COMPLIANCE
 
WHEREAS, Emerson Electric Co. (“Company”) previously adopted the Emerson
Electric Co. 2006 Incentive Shares Plan ( “Plan”); and
 
WHEREAS, effective January 1, 2005, the Company desires to amend the Plan solely
for the purpose of complying with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”);
 
NOW THEREFORE, effective January 1, 2005, the Plan is amended with respect to
all amounts deferred or which become vested under the Plan on or after January
1, 2005 as follows:
 
 
1.
Any election to defer receipt of all or part of an award of Performance Shares
must be made no later than the close of the Company’s taxable year immediately
preceding the first taxable year of the Company in which any services are
performed for which such Performance Share award is payable; however, a newly
eligible participant may make an election within 30 days after the date he first
becomes eligible to participate in the performance program, but only with
respect to the portion of the Performance Shares award attributable to services
performed after the date of his deferral election. Notwithstanding the
foregoing, if the performance period is at least 12 consecutive months and the
performance criteria are defined in writing no later than 90 days after the
commencement of the period of service to which the criteria relates, a deferral
election may be made on or before the date that is six months before the end of
the performance period, provided (i) the Participant performs services
continuously from the later of the beginning of the performance period or the
date the performance criteria are established through the date a deferral
election is made; and (ii) the award of Performance Shares has not become
readily ascertainable. At the same time the Participant makes an election to
defer receipt of a Performance Shares award, he shall also make an election to
receive such Performance Shares in either a single distribution or in annual
installments over such years as the Participant shall then specify.

 
 
2.
In the event a Participant has elected to defer receipt of all or any portion of
his award of Performance Shares under a Plan until a specified year, payment
shall be made or commence on the first day of such calendar year.

 
 
3.
In the event a Participant has elected to defer receipt of all or any portion of
his award of Performance Shares under a Plan until his termination of
employment, payment shall be made or commence on the first day of the month
immediately following his termination date.

 
 
4.
In the event that any deferred amount becomes payable due to the Participant’s
termination of employment (other than on account of death) and such Participant
is a Specified Employee, as determined under Code Section 409A and the
regulations promulgated thereunder, payment of any deferred amount that is
otherwise scheduled to be or to begin to be distributed shall be made or
commence on the first day of the seventh month immediately following the
Participant’s termination of employment if such date is later than the date such
deferred amount would otherwise be paid or commence to be paid.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.
In the event of the death during the deferral period of a Participant who has
made a deferral election, the unpaid balance of the deferred amount owing to
such Participant at the time of death shall be distributed to the Participant’s
estate on the first day of the month immediately following the date of the
Participant’s death, irrespective of whether or not the deferral period elected
has expired.

 
 
6.
In all cases in which a deferred amount is payable upon a fixed date, payment is
deemed to be made upon the fixed date if the payment is made at such date or a
later date within the same calendar year or, if later, by the 15th day of the
third calendar month following the specified date. In addition, a payment is
treated as made upon the date specified under the Plan if the payment is made no
earlier than 30 days before the designated payment date. In no event shall the
Participant be permitted, directly or indirectly, to designate the taxable year
of the payment.

 
 
7.
In the event the Company elects to permit participants to change an election
with respect to the time and/or manner of payment of a previously deferred award
of Performance Shares, such change shall be filed with the Committee no later
than December 31, 2007.

 
 
8.
The Committee shall have no discretion with respect to the timing and/or manner
of payment of any deferred amount.

 
Approved by the Compensation Committee of the Board of Directors on the 6th day
of August, 2007.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[emersonlogo.jpg]
INTRA-COMPANY CORRESPONDENCE

--------------------------------------------------------------------------------

 
TO:
FROM:
DATE:
FILE:
______ PERFORMANCE SHARES PROGRAM AWARD

SUBJECT:
Acceptance of Award

 
 
This is to advise that in consideration of the Compensation Committee's award of
Performance Units in the ______ Performance Shares Program under the 2006
Incentive Shares Plan, (1) I accept such participation upon the terms contained
in the Award Certificate and the attached Plan document, and (2) I agree that
during my employment by Emerson or any of its divisions, subsidiaries or
affiliates (collectively, "Emerson"), and for a period of two (2) years after
termination of such employment for any reason, I will not directly or indirectly
engage in competition with, or enter the employ of or assist any person, firm,
corporation or other entity engaged in a business competitive with, any business
of Emerson in which I was employed, or solicit or hire any Emerson employees,
even though no payment has been made to me under the terms of the Plan. I also
agree Missouri law governs this agreement and consent to resolve any disputes in
the courts in the state of Missouri.
 
 
 
I acknowledge I have read and understand the above, the Plan and Program
Highlights and agree to the terms of the award as set forth therein.
 
 
 
 
Date
 
 
 
 
 
 
 
 
 
 
Signature

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
C E R T I F I C A T E
 
 
EMERSON ELECTRIC CO.
 
________ PERFORMANCE SHARES PROGRAM
 
 
THIS CERTIFIES that _____________ is entitled to be a participant in Emerson
Electric Co.’s ______ Performance Shares Program under the 2006 Incentive Shares
Plan approved and adopted by the Board of Directors on November 1, 2005 and
approved by the Stockholders on February 7, 2006, and has been awarded
XXXXXX(x,xxx) Units, all in accordance with the terms and provisions of said
Plan.
Dated this __ day of ________, 20__.
 
 
 
___________________________________________
 
For the Compensation Committee

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EMERSON ELECTRIC CO.
 
TO:
____________________

 
FROM:
Compensation and Human Resources Committee (the "Committee")

 
DATE:
______________

 
FILE:
2006 Incentive Shares Plan (the "Plan")

 
RE:
Award of Restricted Shares

 
 
The Committee has awarded to you ___________________(________) Restricted Shares
under the terms of the Plan. This award is subject to all the terms of the Plan,
a copy of which has been delivered to you. The Restriction Period applicable to
these Shares is ________ (__) years from the date hereof.
The following are additional terms, conditions and provisions applicable to this
award:
1.       Your rights in regard to these Shares are not vested, and you
understand and agree, by your signature to this agreement, that your entire
interest in these Shares may be forfeited if you fail to remain in the employ of
the Company (or one of its subsidiaries) for the full term of the Restriction
Period or in the event of any failure of any of the terms or conditions attached
to this award and set out in the Plan or in this Agreement.
2.       Specifically, the Shares shall not vest in you until the expiration of
the Restriction Period and shall be wholly forfeited in the event of your
resignation or discharge prior to such time; provided, however, in the event of
any termination on account of death or any disability which in the determination
of the Committee prevents your continued employment by the Company (or a
subsidiary), the award of shares will be
 
 
 

--------------------------------------------------------------------------------

 
 
prorated for your period of service during the Restriction Period and, provided
you are not otherwise in default hereunder, you or your estate will receive such
prorated number of Shares free of any restriction; provided further, however, in
the event of a termination of your employment prior to the expiration of the
Restriction Period, other than on account of your death or disability, the
Committee, in its absolute discretion, may make such pro rata or other payment
(or no payment) as it may determine.
3.       During the Restriction Period the Restricted Shares will be evidenced
by a certificate issued in your name but such certificate will not be delivered
to you and shall be held by the Company until the expiration of the Restriction
Period or until earlier forfeiture. During the Restriction Period (and prior to
any forfeiture) your rights in respect of the Shares shall be as follows.
(i)      You will be entitled to receive cash dividends when paid on the Shares
and you will be entitled to vote the Shares.
(ii)     During the Restriction Period you shall not be entitled to delivery of
any stock certificate evidencing the Shares.
(iii)    The certificates for the Share may have imprinted thereon such
restrictive legends, and such stop-transfer orders, dividend payment orders and
such other orders as may be given in respect thereof by the Committee as it may
determine in its sole discretion.
(iv)     During the Restriction Period you may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of any of the Shares.
(v)     Stock dividends paid on the Restricted Shares shall not be paid to you
but shall be held by the Company on the same terms as the Restricted Shares
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
on which they were paid; provided, however, the Committee in its discretion may
direct the payment of any such stock dividends directly to you, free of the
restriction imposed by this Agreement.
4.       You understand that this award is confidential and that the
dissemination of any information concerning the fact of this award or of any
information relating to this award to any person or persons within or without
the Company (including its officers and any of your superiors or subordinates)
would be, or might be, injurious to the interests of the Company. Accordingly,
you agree that you will maintain in confidence and will reveal to no one the
fact that you have received this award nor any information concerning this
award, except as you may be required by law to make any such disclosure. You
further agree that any breach of this agreement of confidentiality (before or
after the Restriction Period) will constitute good cause for the termination of
your employment by the Company (or a subsidiary, as the case may be). You
further understand that if such breach occurs during the Restriction Period
applicable to your Restricted Shares your right to such Shares may be forfeited
by the Company forthwith.
5.       By your acceptance of this award you agree that should your employment
by Emerson Electric Co. or a subsidiary thereof terminate for any reason (either
before or after the Restriction Period) you will not engage in any business
activity competitive to any business activity of Emerson or its subsidiaries in
which you were engaged while you were employed by Emerson or a subsidiary
thereof, or solicit or hire any Emerson employees. This restriction is
applicable only in those geographic areas in which Emerson is then engaged in
such business activity, and shall continue for a period of two (2) years after
termination of your employment.
 
3
 
 
 

--------------------------------------------------------------------------------

 
 
6.       At the end of the Restriction Period, the Restricted Shares which have
not been forfeited, together with any cash held on account of dividends on such
Restricted Shares, shall be delivered to you, except that the Company shall
withhold sufficient Shares and cash to enable it to satisfy its federal, state
and local tax withholding obligations on account of such delinquency.
7.       This Agreement shall be executed and delivered by you in the City or
County of St. Louis, Missouri and shall be governed by Missouri law.
     Counsel for the Company has advised that in the opinion of such counsel,
(i)      The receipt of this award does not constitute taxable income to you.
Any cash dividends which are paid to you on the Restricted Shares will
constitute taxable income to you when received. At such time as the restrictions
on the Shares are released or satisfied and your right to the Shares becomes
non-forfeitable you will have taxable income in an amount equal to the then fair
market value of the Shares.
(ii)     If you are a director or officer of the Company subject to the
requirement of filing reports under Section 16(a) of the Securities Exchange Act
of 1934 upon changes in your beneficial ownership of shares of the Company's
Common Stock, you may report the award of Restricted Shares on Form 5, Annual
Statement of Changes in Beneficial Ownership, after the end of the Company's
fiscal year or on Form 4, Statement of Changes in Beneficial Ownership, for the
month in which the award was received.
 
4
 
 
 

--------------------------------------------------------------------------------

 
 

 
This award agreement is dated _________________, has been executed and delivered
by the parties hereto in St. Louis City or County, State of Missouri.
 
 
__________________________________

 
For the Committee

 
 
 
Acknowledgment

 
 
The undersigned, _______________________, grantee of the award of Restricted
Shares pursuant to this Agreement hereby accepts said award on the terms,
conditions and provisions contained in the Plan and in this Agreement. The
undersigned acknowledges receipt of a copy of the Plan and understands that his
rights in respect of the Restricted Shares may be forfeited as provided in the
Plan and in this Agreement
 
Dated _______________________, 200__

 
 
 
__________________________________

 
Awardee

 
 
 
5
 
 